IN THE SUPREME COURT OF THE STATE OF DELAWARE

NAIFECE HOUSTON,                     §
                                     §   No. 12, 2020
     Defendant Below,                §
     Appellant,                      §   Court Below: Superior Court
                                     §   of the State of Delaware
           v.                        §
                                     §   ID No. 1901017650(N)
STATE OF DELAWARE,                   §
                                     §
     Plaintiff Below,                §
     Appellee.                       §

                        Submitted: February 3, 2021
                        Decided:   April 20, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

Upon appeal from the Superior Court. AFFIRMED.

Benjamin S. Gifford, IV, Esquire, THE LAW OFFICE OF BENJAMIN S.
GIFFORD, IV, Wilmington, Delaware, for Appellant Naifece Houston.

Andrew J. Vella, Esquire, DELAWARE DEPARTMENT OF JUSTICE,
Wilmington, Delaware, for Appellee State of Delaware.
TRAYNOR, Justice:

       The defendant, who was charged with drug offenses following a traffic stop,

moved to suppress evidence on various grounds, including that the arresting officers

impermissibly extended the stop to allow time for a drug-sniffing dog to arrive. In

his motion to suppress, the defendant asked the Superior Court to hold a Daubert1

hearing so that he could contest the admissibility of testimony from one of the

arresting officers that he could detect an odor at the scene emanating from the

defendant’s car—a “chemically smell” that the officer associated with large amounts

of cocaine. Because the officer’s testimony was based on his training and experience

as a police officer, according to the defendant, it was “expert in nature,”2 triggering

the trial court’s gatekeeping function under Daubert and its progeny.

       The Superior Court disagreed, concluding that the officer’s testimony was not

based on scientific, technical, or other specialized knowledge, but, rather, was lay

opinion testimony admissible under Delaware Rule of Evidence 701. This, the

defendant submits, was legal error in the absence of which his motion to suppress

would have been granted. And had the defendant’s motion been granted, the State

would have been left with no evidence that he was guilty of the drug offenses with




1
  Daubert v. Merrill Dow Pharm. Inc., 509 U.S. 579 (1993); see Rodriguez v. State, 30 A.3d 764,
768–69 (Del. 2011); M.G. Bancorporation, Inc. v. Le Beau, 737 A.2d 513, 521–22 (Del. 1999).
2
  Opening Br. at 21.
                                              2
which he was charged; he therefore asks us to reverse his convictions of those

offenses.

         In this opinion, we conclude that both the defendant and the State—and

ultimately the Superior Court—mistakenly framed the issue in the proceedings

below as hinging upon the admissibility of the officer’s testimony under the rules of

evidence governing opinion testimony.                 It has long been the case that, at a

suppression hearing, a trial court may rely on evidence that would not be admissible

at trial. This is so because “the rules of evidence normally applicable to criminal

trials do not operate with full force at hearings before the judge to determine the

admissibility of evidence.”3 Thus, the true question before the Superior Court was

whether the challenged testimony was sufficiently reliable to justify the officer’s

suspicion that there was cocaine in the defendant’s car. And the Superior Court’s

answer to that question is committed to its sound discretion. For the reasons that

follow, we conclude that the court’s admission of the officer’s testimony was not an

abuse of discretion. Thus, we affirm.

                                                 I.

         As midnight approached on a January evening in 2019, Detective Matthew

Radcliffe and Corporal Eric Saccomanno of the Delaware State Police were

traveling behind a Chevrolet Malibu with a Florida registration on Memorial Drive


3
    United States v. Matlock, 415 U.S. 164, 172–73 (1974); see also D.R.E. 104.
                                                 3
near its intersection with New Castle Avenue in New Castle County. Though both

officers are members of the Governor’s Task Force—a unit according to Detective

Radcliffe, that “monitor[s] probationers, high crime areas, drug activities[,] and

violent offenders”4—Corporal Saccomanno later reported that, on that evening, the

officers were “conducting traffic enforcement.”5 Both officers observed the Malibu

crossing the white fog line on the right side of the road several times. Detective

Radcliffe described the Malibu’s path as “drift[ing] into the shoulder portion then

back on the roadway numerous times.”6 Concerned that the Malibu’s driver might

be intoxicated in what Corporal Saccomanno described as a “high pedestrian traffic

area,”7 the officers pulled the Malibu over and, as they did, notified a nearby K9

officer with a “narcotic trained K9 dog,”8 of the impending stop.

       After the Malibu stopped, both officers approached its passenger side from

the rear. There was but one person in the Malibu—Naifece Houston, the driver.

Detective Radcliffe stood behind Corporal Saccomanno, who had engaged with

Houston, and observed that Houston appeared to be out of sorts. In Detective

Radcliffe’s words:

       He was extremely nervous to the point where I could see him trying to
       control his breathing with his chest going up and down. And his hands
4
  App. to Opening Br. A66.
5
  Adult Complaint and Warrant, Ex. B ¶ 1, State v. Houston, Justice of the Peace Court No. 11,
Case No. 19-01-017650 (Jan. 29, 2019).
6
  App. to Opening Br. at A67.
7
  Adult Complaint and Warrant, supra note 5, at Ex. B ¶ 2.
8
  App. to Opening Br. at A155.
                                              4
        were sort of shaking to the point where he was fumbling with the
        credentials, . . . license and the other documents with the car stop.9

Houston’s behavior, which included “looking around [as if for] an avenue of

escape”10 caused Detective Radcliffe concern that Houston “could possibly take off

with the vehicle at that time.”11

        When Corporal Saccomanno obtained Houston’s credentials and returned to

the patrol car to run Houston’s information through the National Crime Information

Center database—Houston was carrying a Pennsylvania driver’s license—Detective

Radcliffe remained at the vehicle and talked to Houston. When Radcliffe asked

Houston whether he had been drinking and why he was so nervous, Houston

responded that he had not been drinking and was just tired. After this discussion,

Radcliffe returned to his patrol car, while keeping an eye on Houston, to check

Saccomanno’s progress with Houston’s information. At that time, the database

inquiry was still being processed.

        While back at the patrol car, Radcliffe witnessed Houston peering back at the

officers through his rearview mirror while also examining the gear selector and

steering wheel. This, coupled with Houston’s general state of nervousness, led

Radcliffe to fear Houston might flee the scene. Consequently, Radcliffe returned to



9
  Id. at A60.
10
   Id.
11
   Id.
                                          5
the driver side of the vehicle with the intention of removing Houston from the

vehicle to prevent a potentially dangerous vehicle-flight situation. In the suppression

hearing testimony at the heart of this appeal, Detective Radcliffe testified that when

he “re-approached Houston on the driver side [of the Malibu], [Houston] opened the

window and [Radcliffe] smelled a slight odor of a chemically smell that’s consistent

with [him] to an odor of cocaine.”12

       At Detective Radcliffe’s request, Houston got out of the car, but his demeanor,

according to Radcliffe, suggested that he was considering flight, which caused

Radcliffe to instruct Houston to lean against the car and to keep his legs crossed.

Houston’s refusal to keep his legs crossed troubled Radcliffe, who then informed

Houston, in an apparent effort to gain Houston’s cooperation, that a police K9 unit

was “literally right down the street”13 and would be arriving momentarily.

       Shortly after that, another Delaware State Police detective arrived on the

scene, looked into the car through an open window, and noticed a plastic bag

protruding from a “void”14 below the console. According to Detective Radcliffe,

such “voids” are commonly used to store drugs and contraband. In any event, after

the detective observed the plastic bag, Houston “took off” 15 running. The police




12
   Id. at A72.
13
   Id. at A120.
14
   Id.
15
   Id. at A121.
                                          6
gave chase on foot and, with the help of a taser, caught and subdued Houston, and

placed him under arrest. Although the K9 unit arrived on the scene around the time

that Houston fled, it does not appear as though the drug-sniffing dog ever sniffed the

exterior of Houston’s car.

       Instead, the car was towed and, during an inventory search of Houston’s car,

the police removed the plastic bag from the void under the Malibu’s console and in

it found a large quantity of a substance suspected to be cocaine. The Division of

Forensic Science eventually tested the substance, confirming that it was indeed

cocaine weighing a little over 133 grams.

                                              II.

                                              A.

       Houston moved to suppress the evidence seized from his car, namely the

cocaine and an iPhone, on three grounds. First, Houston contended that the police

lacked reasonable articulable suspicion to stop his vehicle. Next, he claimed that

“[t]he authorities impermissibly extended the scope of the traffic stop when they

informed Mr. Houston he would have to wait for a K-9 unit to arrive at the scene.”16

In furtherance of this claim, Houston noted that the State might rely on Detective

Radcliffe’s “alleged detection of a ‘faint odor of cocaine,’”17 and requested a


16
  Id. at A16.
17
  Id. at A22 (quoting the probable cause sheet attached to Corporal Saccomanno’s search warrant
application at A36).
                                              7
Daubert18 hearing “to ascertain the officer’s training and experience in drug

detection, as well as the ability for any human being to detect an odor of cocaine.”19

And last, he challenged the search warrant authorizing the search of Houston’s

cellphone because it did not establish a nexus between any crime and the phone.

This last ground was mooted when the State agreed not to enter any evidence

obtained from the cell phone during the prosecution’s case-in-chief.

                                                B.

       At the outset of the hearing on Houston’s motion, at which the State’s sole

witness was Detective Radcliffe, the Superior Court deferred consideration of

whether a Daubert hearing would be appropriate. But when Detective Radcliffe

testified that, when he returned to Houston’s vehicle as Corporal Saccomanno was

“still doing the computer checks . . . [he] smelled a slight odor of a chemically smell

that’s consistent with [him] to an odor of cocaine,”20 the court interrupted the

testimony to hear from counsel regarding “the Daubert issue.”21




18
    In Daubert v. Merrell Dow Pharm., Inc., the United States Supreme Court announced the
standards for determining the admissibility of expert-opinion testimony under Federal Rule of
Evidence 702, which is almost identical to D.R.E. 702. 509 U.S. 579. In M.G. Bancorporation,
Inc. v. Le Beau, this Court adopted Daubert and its progeny as “the correct interpretation of . . .
[D.R.E.] 702.” 737 A.2d at 522. Because we conclude that the application of Daubert’s standards
was not required under the circumstances presented here, a recitation of those standards is
unnecessary.
19
   App. to Opening Br. at A22–23.
20
   Id. at A72.
21
   Id.
                                                8
          On both sides, counsel’s argument focused on whether Detective Radcliffe’s

testimony was offered as an expert opinion under D.R.E. 702 subject to Daubert’s

strictures—Houston’s position—or, as the State contended, was admissible lay-

opinion testimony under D.R.E. 701. Although the State made passing references

to the fact that the issue in play during the suppression hearing was “probable cause

to search a vehicle,”22 neither side addressed the fact that Detective Radcliffe was

not offering an opinion that what he smelled was in fact cocaine, but, rather, that the

odor caused him to suspect the presence of cocaine.

          Having heard from counsel and before ruling on the necessity of the Daubert

inquiry, the court invited the State to question Detective Radcliffe about “his

experience with smelling what is represented to be an odor of cocaine”23 and the

defense to follow up with cross-examination. During this background testimony,

Radcliffe testified that his entire career focused on drug investigations, beginning

with the New Jersey Street Crimes Unit in 2007. He then became a Delaware State

Trooper in 2012 and joined the Governor’s Task Force, which, among other things,

investigates drug activity in Delaware. He is also a sworn task force officer in the

Drug Enforcement Administration, working on drug investigations. Radcliffe holds




22
     Id. at A87.
23
     Id. at A89.
                                           9
a bachelor’s degree in Criminal Justice with a minor in Forensic Investigations from

Stockton University. He could not remember if he had taken any chemistry courses.

       Radcliffe testified that he had encountered the odor of cocaine in connection

with “[h]undreds if not thousands of cocaine-related arrests.”24 When asked to

describe the odor specifically, Radcliffe stated that “[the chemical odor] is very

specific to . . . just like weed has a distinct smell, alcohol has a distinct smell, this

chemical odor is very distinct to cocaine.”25 Including the odor of cocaine, Radcliffe

is familiar with the smell of alcohol, marijuana, and PCP. Radcliffe agreed that his

ability to perceive these odors, including cocaine, stems from his field experience.

He explained,

       [f]ortunately, I have been doing this for many years, and with that
       experience brings experiences of other . . . car stops and seizures and
       . . . I have been involved in things such as upwards of 10-kilo grams or
       bricks of cocaine, and that same smell is the same as 100-plus grams of
       cocaine.26

       During cross-examination, Radcliffe testified that, as a result of his experience

and training as a police officer, he possessed thorough knowledge of the process

cocaine undergoes, once in brick form, to produce either powder or crack cocaine.




24
   Id. at A92.
25
   Id., see id. at A106 (“As familiar [as] I am with weed, I’m that familiar with the smell of
cocaine.”).
26
   Id. at A106–07.
                                             10
But Radcliffe admitted that he was unfamiliar with the chemical makeup of cocaine,

other drugs, or the agents used to cut cocaine.

       After considering this voir dire examination, the court determined that

Detective Radcliffe’s testimony that he detected an odor that he associated with

cocaine was not an expert opinion within the meaning of D.R.E. 702. This testimony

was not, in the court’s view, based on scientific, technical, or other specialized

knowledge, which is a hallmark of expert-opinion testimony under D.R.E. 702.

Instead, the court viewed the challenged testimony in the same light as the testimony

of nonexperts, routinely admitted in the courts of this State, regarding the odor of

alcohol and marijuana.27 And because the testimony was rationally based on

Detective Radcliffe’s perception, the court ruled that it was admissible lay-opinion

testimony and that, therefore, no Daubert hearing was required.

       Detective Radcliffe’s testimony resumed and, at its conclusion, the Superior

Court denied Houston’s motion to suppress. In short, the court found that the

officers’ observation of Houston’s car crossing the white fog line numerous times

supported a reasonable suspicion and justified the traffic stop. What followed,

according to the court, “unfolded in an orderly,” if “fast moving” pace.28 And

because Detective Radcliffe detected the odor of cocaine and Houston fled before


27
   See, e.g., Jenkins v. State, 970 A.2d 154 (Del. 2009) (odor of marijuana); Bease v. State, 884
A.2d 495 (Del. 2005) (odor of alcohol).
28
   App. to Opening Br. at A182.
                                               11
the police could issue a traffic citation, the court rejected Houston’s claim that the

police had impermissibly extended the traffic stop to conduct a separate

investigation.

                                           C.

      Upon the failure of Houston’s motion to suppress, Houston informed the

Superior Court that he wished to waive his right to a jury trial and to proceed with a

stipulated bench trial. After the court confirmed by way of a colloquy with Houston

that he understood his trial rights, the court held a bench trial as requested. The State

entered the stipulation of facts into evidence and immediately rested, and the defense

presented no evidence. The Superior Court then found Houston guilty of aggravated

possession of cocaine (tier 5), misdemeanor resisting arrest, and a motor vehicle

violation for failing to maintain a traffic lane. After that, the court sentenced

Houston to two years incarceration followed by probation, and Houston appealed.

                                           D.

      In this appeal, Houston raises a single issue: he claims that the Superior Court

committed reversible error when it allowed Detective Radcliffe to testify during the

suppression hearing that he detected an odor that he associated with cocaine

emanating from Houston’s vehicle. According to Houston, without that testimony,




                                           12
the court would have been compelled to find that the police “lacked the reasonable

suspicion necessary to extend the traffic stop beyond its original scope.”29

                                                III.

       This Court reviews a trial court’s decision to grant or deny a motion to

suppress for abuse of discretion.30 Likewise, “[w]e review a trial judge’s evidentiary

rulings for abuse of discretion.”31

                                                IV.

                                                 A.

       Police may stop and detain a motorist whom they reasonably suspect of

criminal activity, which includes violation of our traffic laws.32 In the Superior

Court, Houston argued that the police lacked a reasonable articulable suspicion that

he had violated a motor vehicle law and that, in consequence, the stop of his vehicle

was unlawful.        The court rejected that claim, crediting Detective Radcliffe’s

testimony that Houston’s vehicle failed to remain in its lane “numerous times”33 in

violation of 21 Del. C. § 4122(1).34 Houston has not appealed that determination;

instead, he asks us to conclude that the police, relying exclusively on Radcliffe’s


29
   Opening Br. at 33.
30
   Valentine v. State, 207 A.2d 566, 570 (Del. 2019).
31
   Jones v. State, 940 A.2d 1, 9 (Del. 2007).
32
   State v. Prouse, 382 A.2d 1359, 1364 (Del. 1978), aff’d, 440 U.S. 648 (1979).
33
   App. to Opening Br. at A67; A180.
34
   21 Del. C. § 4122(1) (“A vehicle shall be driven as nearly as practicable entirely within a single
lane and shall not be moved from such lane until the driver has first ascertained that such
movement can be made with safety.”).
                                                13
purported detection of a scent he associated with cocaine, impermissibly extended

the scope of the traffic stop to undertake a second, unrelated investigation.

       Houston’s argument is predicated on the framework this Court adopted in

Caldwell v. State35 for reviewing a traffic stop that morphs into an investigation of

other criminal activity not necessarily related to the traffic violation:

       The duration and execution of a traffic stop is necessarily limited by the
       initial purpose of the stop . . . . [A]ny investigation of the vehicle or its
       occupants beyond that required to complete the purpose of the traffic
       stop constitutes a separate seizure that must be supported by
       independent facts sufficient to justify the additional intrusion. Once the
       officer has issued a citation or warning and has run routine computer
       checks, the vehicle must be released unless the driver voluntarily
       consents to further questioning or the officer uncovers facts that
       independently warrant additional investigation. In short, an officer’s
       observation of a traffic violation “does not confer the right to abandon
       or never begin to take action related to the traffic laws and, instead, to
       attempt to secure a waiver of Fourth Amendment rights.”36

Houston argues that, but for the trial court’s wrongful admission of Radcliffe’s

testimony about the “chemically” odor, there would have been no evidence

independent of the traffic violation to justify extending the stop to search for drugs.

       Houston’s argument falls short of the mark in two important respects. First,

the suppression hearing record does not support his factual contention that, before

Houston fled the scene, the police engaged in investigative activity “beyond that



35
 780 A.2d 1037 (Del. 2001).
36
 Id. at 1047–48 (footnotes omitted) (quoting Charity v. State, 753 A.2d 556, 572 (Md. Ct. Spec.
App. 2000)).
                                              14
required to complete the purpose of the traffic stop.”37 And even if we were to grant

that the scope or duration of the stop was expanded upon Detective Radcliffe’s

detection of the odor he associates with cocaine, we find no constitutional fault with

that.

                                          B.

        Although Houston alleges that Detective Radcliffe and Corporal Saccomanno

impermissibly extended Houston’s detention—initially justified as a traffic stop—

to conduct a separate investigation for possible drug offenses, the Superior Court’s

factual findings suggest otherwise. Houston’s claim rests largely on Detective

Radcliffe’s testimony that, as he stood with Houston, trying to forestall him from

fleeing by directing him to cross his legs, he considered “stall[ing] for . . . a couple

of seconds before the K9 got there . . . [because], if [detainees] hear a dog barking

they are not going to run.”38 From this statement, Houston argues that Detective

Radcliffe prolonged the stop in a manner that was condemned in State v. Dillard.39

        In Dillard, however, the Superior Court found as a matter of fact that the

officer who initiated the traffic stop “detoured from his task of issuing a ticket to

make the call to [another officer] and wait for the K-9 Unit to arrive.”40 The court



37
   Id.
38
   App. to Opening Br. at A152.
39
   2018 WL 1382394 (Del. Super. Ct. Mar. 16, 2018), aff’d, 207 A.3d 136, 2019 WL 1076869
(Del. Mar. 7, 2019) (TABLE).
40
   Id. at *6.
                                          15
found that this activity “prolonged the traffic stop solely to investigate drug related

criminal activity.”41 Thus, “the traffic stop ended and became a second detention,”42

requiring independent reasonable suspicion. Notably, in response to the State’s

motion for reargument in Dillard, the Superior Court emphasized that its conclusion

that there had been a measurable extension of the stop was the product of “its fact-

specific analysis of [the] stop as to both duration and scope.”43

       Here, the Superior Court did not find that the officers detoured from the task

of issuing a traffic citation or prolonged the stop in any measurable fashion before

Houston’s flight transformed the nature of the encounter. On the contrary, the court

found that “the investigation seems to have unfolded in an orderly sequential pace,”44

as part of a “fast moving continuum.”45 And though the court recognized that

Detective Radcliffe was prepared to extend the stop—an extension the court found

justifiable because of the officer’s detection of the cocaine odor—that never

happened because Houston fled. The court found further that, as of the moment of

Houston’s flight, Corporal Saccomanno had not yet completed his check of

Houston’s capias status or issued a traffic citation, noting that Houston fled during




41
   Id.
42
   Id.
43
   State v. Dillard, 2018 WL 2264414, at *2 (Del. Super. Ct. May 17, 2018) (Order) (emphasis in
original).
44
   App. to Opening Br. at A182.
45
   Id.
                                              16
the “necessary period of time”46 it took Saccomanno to accomplish those tasks.

Because these factual findings, which undermine Houston’s contention that his

detention was unlawful under Caldwell, are supported by the record, we conclude

that the Superior Court did not abuse its discretion in denying Houston’s motion to

suppress.

                                         C.

          Although we have concluded that the Superior Court’s factual findings

support its ultimate decision separate and apart from its consideration of Detective

Radcliffe’s testimony about the “chemically” odor he detected, we nevertheless

address Houston’s claim that “[t]he Superior Court failed in its role as gatekeeper

when it allowed Detective Radcliffe to testify that he purportedly detected the ‘odor

of cocaine,’ despite the officer’s testimony that such ability was solely based on his

training and experience and therefore expert in nature.”47 In the Superior Court, the

State opposed Houston’s request for a Daubert hearing, contending that the

challenged testimony, though based on the officer’s training and experience, was lay

opinion testimony admissible under D.R.E. 701. The court agreed with the State and

allowed the testimony to stand, but only after allowing Houston the opportunity to




46
     Id. at A184.
47
     Opening Br. at 21.
                                         17
conduct an extensive voir dire examination of Detective Radcliffe about his relevant

training and experience.

       Houston contends that the Superior Court’s admission of Detective

Radcliffe’s testimony was contrary to this Court’s decisions in the Seward v.

State48and Norman v. State.49 But only a superficial reading of those cases, coupled

with a distortion of the actual testimony, would support Houston’s argument.

       In Seward, the defendant was convicted of delivery of cocaine based on,

among other things, a police officer’s surveillance of several hand-to-hand

exchanges, between Seward and another man named Collins, of small white rocks

that appeared to the officer to be crack cocaine. After one such exchange and as two

other officers arrived on the scene to apprehend Collins, he reached in his pocket

and put something in his mouth. After a struggle, “four or five small white chunky

pebbles or rocks came out of Collins’ mouth.”50 The pebbles were later tested by a

forensic chemist, whose report was admitted at trial, and determined to contain crack

cocaine.

       During Seward’s trial, the officer who had observed the exchanges between

Seward and Collins was permitted to testify as a lay witness, over Seward’s

objection, that the substance exchanged between the two men looked like crack


48
   723 A.2d 365 (Del. 1999).
49
   968 A.2d 27 (Del. 2009).
50
   Seward, 723 A.2d at 368.
                                         18
cocaine. This Court disagreed with the trial court’s ruling, in part because the State

conceded at oral argument that “the officer’s testimony identifying the substance as

crack cocaine was not within the common knowledge of a lay person and therefore

the officer improperly testified as an expert.”51 We noted that

       [t]he trial court overruled Seward’s objection and found that a police
       officer could testify what cocaine looked like because it was in the
       common knowledge of a police officer and did not rise to the level of
       expert testimony. Because, however, under the circumstances of this
       case, what the officers perceived could have been communicated
       accurately and fully by describing the substance, it was improper to
       allow the officers to express their opinion that the substance was crack
       cocaine.52

       Because the trial court later instructed the jury to disregard the officer’s

testimony referring to the substance as crack cocaine, this Court determined that

Seward was not substantially prejudiced by the error, and his conviction was

affirmed.

       In Norman, the prosecution sought to prove that two bags seized from Norman

at the time of his arrest and taken from Norman’s murder victim contained

marijuana. Although Norman was charged with murder, he was also charged with

possession with intent to deliver marijuana. Because of a delay in producing the




51
   Id. at 373 (footnote omitted). Because the Court’s decision was based on D.R.E. 701(1)—that
is, because it went beyond what the witness had perceived—it did not address whether identifying
the substance as crack cocaine required special knowledge, skill, experience or training under
D.R.E. 701(2). Id. at 373 n.26.
52
   Id. at 372–73 (footnote omitted).
                                              19
forensic chemist’s report identifying the seized substances as marijuana, the trial

court excluded the report and the chemist’s testimony. Lacking this evidence, the

State offered testimony from three police officers who testified that the substances

were marijuana or had the characteristics of marijuana.

       On appeal, this Court held that “the officers should not have been allowed to

identify the marijuana they seized from Norman,”53 and commented on how the case

resembled Seward:

       In Seward v. State, this Court held that police officers could not testify,
       as lay witnesses, that a substance was cocaine. The Seward court noted
       that, although the police officers were offered as lay witnesses who
       could identify cocaine based on their common knowledge, the officers
       actually were testifying as experts without being qualified. The same
       thing happened in this case.54

       But the problem for Houston is that the same thing did not happen in this case.

In both Seward and Norman, the challenged testimony was offered at trial to prove

that the substances in questions were, in fact, controlled substances. By contrast,

Detective Radcliffe’s testimony was that he noticed an odor that he “associate[d]

with cocaine,”55 tying that association to his considerable experience with drug

investigations:

       [T]he chemical smell that I described to be chemically is very distinct
       and I can only associate it with cocaine.


53
   Norman, 968 A.2d at 31.
54
   Id. (footnotes omitted).
55
   App. to Opening Br. at A103.
                                           20
              And over the years of my . . . experience of drug investigations
       that same smell, when I have smelled that chemically smell, has always
       produced a large bulk quantity of cocaine.56

And, critically, this observation was not offered during Houston’s trial but during a

hearing on Houston’s motion to suppress where the reasonableness of Detective

Radcliffe’s suspicion, and not the actual nature of the substance whose odor was

detected, was at issue. These distinctions, in our view, render Seward and Norman

inapposite.57

                                                 D.

       Although the parties—and especially Houston—have focused their arguments

on whether Detective Radcliffe’s testimony about the smell he associated with

cocaine was an expert opinion or a lay opinion, we do not see the resolution of

Houston’s argument as hinging on those classifications. Implicit in Houston’s

contention that the classification is relevant is his belief that when the Superior Court

engaged in its totality-of-the-circumstances analysis to determine the reasonableness

of Detective Radcliffe’s suspicion that there was cocaine in Houston’s car, it could




56
  Id.
57
   Houston also points us to a decision of Massachusetts trial court that rejected a police officer’s
suppression-hearing testimony about cocaine’s distinct odor because it could not pass muster under
Daubert. Commonwealth v. Corniel, 2005 WL 1668448, at *5 (Mass. Super. Ct. June 23, 2005).
We note that Corniel has not since been cited by any other court; but more to the point, as explained
below, we reject its fundamental premise that a police officer’s suppression-hearing testimony,
based on his law-enforcement experience, regarding the significance of a particular odor must meet
Daubert’s standards.
                                                21
only consider evidence that would be admissible in a criminal trial. This belief is

inconsistent with search-and-seizure law.

       The United States Supreme Court recognized long ago in Brinegar v. United

States that there is a “difference between [w]hat is required to prove guilt in a

criminal case and what is required to show probable cause for arrest or search.”58

The Court observed that, if the evidentiary standards applicable at trial were to be

applied in proceedings whose purpose was to determine probable cause for an arrest

or for a search and seizure, “few indeed would be the situations in which an officer,

charged with protecting the public interest by enforcing the law, could take effective

action toward that end.”59 Pointing to the obvious distinction between findings of

guilt and probable cause determinations, the Brinegar majority wrote that:

       [i]n dealing with probable cause . . . as the very name implies, we deal
       with probabilities. These are not technical; they are factual and
       practical considerations of everyday life on which reasonable and
       prudent men, not legal technicians, act. The standard of proof is
       accordingly correlative to what must be proved.60

       Consistent with this distinction, in United States v. Raddatz, the Supreme

Court stated more specifically that “[a]t a suppression hearing, the court may rely on




58
   Brinegar v. United States, 338 U.S. 160, 173 (1949).
59
   Id. at 174.
60
   Id. at 175.
                                               22
hearsay and other evidence, even though that evidence would not be admissible at

trial.”61

       That the courts of this State have adhered to a relaxed evidentiary standard

when assessing the issues of probable cause and reasonable suspicion is evidenced

by a plethora of decisions recognizing the propriety of considering informant

hearsay—subject         to    reliability    considerations—at         suppression       hearings.62

Moreover, this rule is widely recognized among our sister state courts.63 Thus, we

do not hesitate to state explicitly what has resided implicitly in the practice of our

trial courts and in our search-and-seizure jurisprudence: at a suppression hearing,


61
   United States v. Raddatz, 447 U.S. 667, 679 (1980).
62
    See, e.g., Valentine v. State, 207 A.3d 566 (Del. 2019); State v. Holden, 60 A.3d 1110 (Del.
2013); LeGrande v. State, 947 A.2d 1103 (Del. 2008).
63
   See State v. Zamzow, 892 N.W.2d 637, 639 (Wis. 2017) (holding that the Confrontation Clause
did not preclude the trial court’s reliance on a deceased officer’s recorded statement to make a
reasonable suspicion determination at a suppression hearing); State v. Bivins, 140 A.3d 524, 531–
32 (N.J. 2016) (“[H]earsay is permissible in suppression hearings . . . [which] may include
evidence inadmissible in the trial on the merits.”) (citations and quotations omitted)); State v.
Piper, 855 N.W.2d 1, 9 (Neb. 2014) (concluding that the rules of evidence do not apply at hearings
to determine preliminary questions of admissibility including suppression hearings); State v.
McRae, 351 P.3d 797, 799 (Or. Ct. App. 2015) (“A hearing on a motion to suppress evidence in a
criminal case is a hearing involving a preliminary question concerning evidence . . . and is not
governed by the rules of evidence.”); State v. Woinarowicz, 720 N.W.2d 635, 641 (N.D. 2006)
(“The district court is not bound by the rules of evidence at a suppression hearing . . . .”); Matoumba
v. State, 890 A.2d 288, 293 (Md. 2006) (“Because the common-law rules of evidence did not apply
to suppression proceedings before adoption of the Maryland Rules of Evidence, it follows that,
pursuant to Md. Rule 5-101 (b)(12) [excusing strict application in proceedings which, “prior to the
adoption of the rules . . . , the court was traditionally not bound by the common-law rules of
evidence”], the Rules now in effect are inapplicable to suppression hearings.”). We note that
Houston cites State v. Schwetz, 1986 WL 3671, at *3 (Ohio Ct. App. Mar. 14, 1986) for the
proposition that it is inappropriate to relax the rules of evidence at suppression hearings. But we
also note that a later opinion from the Ohio Court of Appeals was highly critical of Schwetz, listing
“several reasons . . . [why] the Schwetz opinion enjoys very limited precedential value.” State v.
Moss, 1996 WL 130982, at *5 n.8 (Ohio Ct. App. Mar. 15, 1996).
                                                 23
where the reasonableness of a police officer’s suspicion is at issue, “the rules of

evidence normally applicable in criminal trials do not operate with full force.”64 The

extent to which the rules of evidence should be relaxed in these circumstances is

committed to the sound discretion of the trial court subject to the considerations we

discuss below.

                                                 E.

       “A determination of reasonable suspicion must be evaluated in the context of

the totality of the circumstances as viewed through the eyes of a reasonable, trained

police officer in the same or similar circumstances, combining objective facts with

such an officer’s subjective interpretation of those facts.”65 Indeed, it is now well

settled that, when determining whether a police officer has the requisite level of

suspicion to justify a detention or arrest, the expertise and experience of the officer

are to be taken into account.66 Hence, a trained and experienced police officer can

develop a justifiable suspicion when an untrained lay person might not. This

frequently comes into play when an officer relies upon his sense of smell in

suspecting that an illegal substance is present.67



64
   Matlock, 415 U.S. at 172.
65
   Jones v. State, 745 A.2d 856, 861 (Del. 1999) (footnote omitted).
66
   2 Wayne R. LaFave, Search & Seizure: A Treatise on the Fourth Amendment § 3.2 (6th ed.
2020).
67
   See, e.g., Hall v. State, 981 A.2d 1106, 1113 (Del. 2009) (holding that the police had a reasonable
articulable suspicion to detain the defendant based on the officer’s detection of “an overwhelming
odor of PCP” coming from a car in which the defendant was sitting).
                                                 24
       In Johnson v. United States, the United States Supreme Court rejected the

defendant’s contention that odors cannot be evidence sufficient to constitute

probable cause for a search:

       If the presence of odors is testified to before a magistrate and he finds
       the affiant qualified to know the odor, and it is one sufficiently
       distinctive to identify a forbidden substance, this Court has never held
       such a basis insufficient to justify issuance of a search warrant. Indeed
       it might very well be found to be evidence of the most persuasive
       character.68
Whether an officer is “qualified to know the odor” is to be determined on a case-by-

case basis,69 not under the gatekeeping scrutiny mandated by Daubert, but just as

any other observation by the officer would be considered under the totality-of-the

circumstances test. As we noted in State v. Murray, “[w]hen an officer testifies

about something he has learned . . . through his police experience, . . . a court cannot

expect the testimony to be supported by a statistical analysis or a scientific study.”70

Rather, “commonsense judgments and inferences about human behavior”71 should

guide the court.

       In this case, the Superior Court justified its consideration of Detective

Radcliffe’s testimony about the chemical odor by classifying the inference the

detective drew from that odor as an admissible lay opinion under D.R.E. 701. But


68
   Johnson v. United States, 333 U.S. 10, 13 (1948).
69
   LaFave, supra note 66, § 3.6.
70
   State v. Murray, 213 A.2d 571, 580 (Del. 2019) (footnote omitted).
71
   Id. (quoting Illinois v. Wardlow, 528 U.S. 119, 125 (2000)).
                                              25
as mentioned above, we do not believe that the admissibility of the testimony turns

on whether it falls neatly within D.R.E. 701’s qualifications. Thus, we need not

determine whether Detective Radcliffe’s reliance on specialized training and

experience transformed his suspicion that what he smelled as an indication—but not

proof—of the presence of cocaine from an ordinary use of his sense of smell into the

formation of an expert opinion. Instead, we review the trial judge’s determination

that the challenged testimony was sufficiently reliable and relevant to his

determination of reasonable suspicion for an abuse of discretion.         And given

Detective Radcliffe’s wealth of experience, which brought him into contact with

cocaine on “[h]undreds if not thousands”72 of occasions, and his ability to relate the

chemical odor that he smelled when Houston opened his window to the presence of

cocaine, we conclude that the Superior Court exercised its discretion soundly when

it considered the challenged testimony.

                                          V.

         Accordingly, the judgment of the Superior Court is affirmed.




72
     App. to Opening Br. at A92.
                                          26